Title: To John Adams from George Alexander Otis, 4 January 1821
From: Otis, George Alexander
To: Adams, John


				
					Dear Sir,
					Philadelphia 4th Jany. 1821.
				
				In the letter which I had the honour to address to you with the 2nd Volume of my translation of Botta, I omitted to observe that I had intimated to Mr. Jefferson your objection to the liberty taken by that Historian of composing speeches for Richard Henry Lee, and John Dickinson, at the same time informing him that you were a promoter and generous patron of my enterprise. He has had the goodness to answer me in the following terms:“Sir,I join Mr. Adams heartily in good wishes for the success of your labours, and hope they will bring you both profit and fame. You have certainly rendered a good service to your country: and when the superiority of the work over every other on the same subject shall be more known, I think it will be the common manual of our revolutionary History. I disapprove, with Mr. Adams, of the factitious speeches which Botta has composed for R. H. Lee and John Dickinson, speeches which he and I know were never made by these gentlemen. They took part indeed in that great debate, and I believe we may admit Mr. Dickinson to have been the most prominent debater against the measure. But many acted abler parts than R. H. Lee, as particularly Mr. Adams himself did. The former, (Lee) was considered as an orator and eloquent, but not in that style which had much weight in such an assembly of men as that Congress was. Frothy, flimsy, verbose, with a musical voice and chaste language, he was a good pioneer but not an efficient reasoner. This Mr. Adams can tell you as well as myself. With regard to Botta, I have understood that he has taken some occasion to apologize for these suppositious speeches by pleading the example of the ancient historians. And we all know that their practice was to state the reasons for and against a measure in the form of speeches, and put them into the mouths of some eminent character of their selection, who probably had never uttered a word of them. * I think the modern practice better of saying it was argued on one side by A. B. C and others, so and so, and on the other side, by D. E. F. and others, so and so: giving in this form the reasons for and against the measure. I do not recollect whether Botta has repeated the fault on other occasions. With respect to the speeches in the British parliament, I have taken for granted that he copied or abridged them from the parliamentary debates. Mr. Adams’s criticism on Davila and Hume is just: that the former is an apology for Catharine of Medicis, and the latter of the Stuarts, to which might be added Robertson’s Mary, queen of Scots, and these odious partialities are much to be lamented: for otherwise they are three of the finest models of historical composition which have been produced since the days of Livy and Tacitus. Wishing you a full remuneration, either by the profits of your work, or by the evidence which it may have furnished the Government of the degree in which they may avail the public of your services, I salute you with sentiments of esteem and respect”.Signed Th: Jefferson.I hope the deep interest I have in the success of a work in which I have spent so much time and pains will be my excuse for the solicitude with which I appear the apologist of Botta, and even appeal to the authority of his friends; of which number, I hope by this time you are one. with the most sincere veneration I have the honour to be Dear Sir, Your obliged Hum. Sert.
				
					Geo. Alex. Otis.
				
				
			